            Case 1:19-cr-10444-NMG Document 1 Filed 11/20/19 Page 1 of 3



                                                                                                    n
                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA              )    Crim. No. 19-

       V.                              ) Violation:

WILLIAM "Billy" ANGELESCO
                                          Count One:
               Defendant                  Interfering with Commerce by Threats or Violence,
                                           I8U.S.C. § 1951
                                          Aiding & Abetting (18 U.S.C. §§ 1951 & 2)
                                          18 U.S.C. § 2 (Aiding & Abetting)

                                          Robbery Forfeiture Allegation:
                                          (18 U.S.C. § 981 and 28 U.S.C. § 2461)


                                          INDICTMENT


                                           COUNT ONE
Interfering with Commerce by Threats or Violence; Aiding and Abetting (18 U.S.C. § § 1951 &
2)

       The Grand Jury charges:

       On or about September 20, 2018, in Plymouth County, and elsewhere in the District of

Massachusetts, defendant

                              WILLIAM "Billy" ANGELESCO

did, in any way and degree, obstruct, delay and affect commerce, as that term is defined in Title

18, United States Code, Section 1951(b)(1), and did attempt and conspire to do so, in that the

defendant did unlawfully obtain personal property belonging to and in the possession of John

Doe, against his will, by means of actual and threatened force, and violence, and fear of injury,

immediate and future, to his person and property and property in his custody and possession.

       In violation of Title 18, United States Code, Sections 1951 and 2.
Case 1:19-cr-10444-NMG Document 1 Filed 11/20/19 Page 2 of 3
Case 1:19-cr-10444-NMG Document 1 Filed 11/20/19 Page 3 of 3
